Name: 96/340/EC: Commission Decision of 10 May 1996 amending Annex II to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  trade;  foodstuff;  tariff policy
 Date Published: 1996-05-30

 Avis juridique important|31996D034096/340/EC: Commission Decision of 10 May 1996 amending Annex II to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) Official Journal L 129 , 30/05/1996 P. 0035 - 0043COMMISSION DECISION of 10 May 1996 amending Annex II to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) (96/340/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Commission Decision 96/103/EC (2), and in particular the second paragraph of Article 15 and Annex II Chapter 2 thereof,Whereas the specific public health conditions applicable to snails and frogs' legs should be laid down in order to prevent these products presenting a threat to consumer health;Whereas certain health conditions contained in Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (3) are relevant for trade in snails and frogs' legs;Whereas the rules contained in Commission Decision 94/356/EC of 20 May 1994 laying down detailed rules for the application of Council Directive 91/493/EEC as regards own health checks on fishery products (4) are relevant for own health checks carried out by establishments producing snails and frogs' legs as referred to in Article 4, point 2 of Directive 92/118/EEC;Whereas cooked prepared snails should be regarded as prepared meals and subject to the provisions of Chapter IX of Annex B to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (5), as last amended by Directive 95/68/EC (6);Whereas equivalent conditions should apply to snails and frogs' legs imported from third countries; whereas in particular the specimens of the health certificates provided for in Article 10 (2) (c) of Directive 92/118/EEC should be drawn up;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the third indent of Chapter 2 of Annex II to Directive 92/118/EEC the words 'frogs' legs and snails` are hereby deleted.Article 2 The Annex to this Decision is hereby added as Chapter 3 to Annex II to Directive 92/118/EEC.Article 3 This Decision shall enter into force on 1 January 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 10 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 24, 31. 1. 1996, p. 28.(3) OJ No L 268, 24. 9. 1991, p. 15.(4) OJ No L 156, 23. 6. 1994, p. 50.(5) OJ No L 26, 31. 1. 1977, p. 85.(6) OJ No L 332, 30. 12. 1995, p. 10.ANNEX 'CHAPTER 3I. Specific public health conditions applicable to trade in and imports of snails intended for human consumptionA. Without prejudice to Community, national or international provisions on the protection of wildlife, for the purpose of this Chapter, 'snails` means terrestrial gastropods of the species Helix pomatia LinnÃ ©, Helix aspersa Muller, Helix lucorum and species of the family of Achatinidae.B. Member States must ensure that shelled, cooked and prepared or preserved snails are traded for human consumption only if they meet the following conditions:(1) They must come from establishments:- which meet the requirements of Article 4 (2) of this Directive,- which are approved by the competent authority in accordance with the requirements of Chapters III and IV of the Annex to Directive 91/493/EEC,- which undergo monitoring by the competent authority of production conditions and health checks in accordance with Chapter V (I) (3) and (5) and (II), (3) and (4) of Directive 91/493/EEC,- which conduct own checks in accordance with the provisions of Commission Decision 94/356/EC.(2) They must be subjected to organoleptic checks carried out by sampling. If the organoleptic examination reveals that the snails are not fit for human consumption, measures must be taken to withdraw them from the market and denature in such a way that they cannot be re-used for human consumption.(3) For the preparation of shelled snailmeat,(a) depending on the scale of the operation, establishments must set aside special rooms or areas for:- the storage of packaging and wrapping materials,- the reception and storage of live snails,- washing, blanching or boiling, shelling and trimming,- the storage and, where necessary, cleaning and treatment of shells,- the heat treatment of the snailmeat, where necessary,- the wrapping or packaging of the snailmeat,- the storage of the finished product in cold stores;(b) the snails must be checked before being boiled. Dead snails must not be prepared for human consumption;(c) following shelling, the hepatopancreas removed during trimming must not be used for human consumption.(4) Canned snailsEstablishments must satisfy the conditions laid down in Chapter IV (IV) (4) of the Annex to Directive 91/493/EEC.(5) Cooked and prepared snails(a) Depending on the scale of the operation, establishments must set aside special rooms or areas for:- the storage of shelled snailmeat in cold stores,- the storage of clean shells,- the storage of breading products,- the preparation of stuffing,- cooking and cooling,- the filling of the shells with snailmeat and stuffing, and packaging in a controlled-temperature room,- where applicable, freezing,- the storage of finished products in cold stores;Products must satisfy the relevant conditions set out in Chapter IX of Annex B to Directive 77/99/EEC.(b) Snailmeat used to fill shells prior to cooking must satisfy the conditions laid down in respect of shelled snailmeat.(6) In accordance with the procedure laid down in Article 18 of this Directive, microbiological criteria, including sampling plans and methods of analysis, may be laid down when there is a need to protect public health.(7) The snails must be put up, packaged, stored and transported under the appropriate hygiene conditions laid down in Chapters VI and VIII of the Annex to Directive 91/493/EEC.(8) The packaging and wrapping of snails must bear an identification mark containing the following particulars:the name of the consigning country in capitals or the initial letter or letters of the consigning country in printed capitals, i.e.: AT, B, DK, D, EL, E, F, FI, IRL, I, L, NL, P, SE, UK followed by the approval number of the establishment, and one of the following sets of initials: CE, EC, EF, EG, EK, EY.C. For imports:(1) the packaging and wrapping of shelled, cooked and prepared or preserved snails must carry the name or ISO code of the country of origin and the approval number of the production establishment in indelible print;(2) the following is an example of the specimen health certificate laid down in Article 10 (2) (c) of this Directive, which must accompany every consignment of shelled, cooked and prepared or preserved snails originating in third countries.>START OF GRAPHIC>SPECIMEN HEALTH CERTIFICATE FOR SHELLED, COOKED, PREPARED OR PRESERVED SNAILS ORIGINATING IN THIRD COUNTRIES AND INTENDED FOR THE EUROPEAN COMMUNITYNote to the importer: this certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Reference No: ..............Country of dispatch: ..............Competent authority: ..............I. Identification of snailsDescription of product:- species (scientific names): ..............- state (1) and nature of treatment: .......Code No (as appropriate): ..............Type of packaging: .....................Number of packages: ....................Net weight: ............................Required storage and transportation temperature: ..............II. Origin of snailsName(s) and official approval number(s) of establishment(s) approved by the competent authority for export to the European Community:..................................................................III. Destination of productsThe snails are dispatched from:.................................(place of dispatch)to: ..............................(country and place of destination)by the following means of transport (2):.......................Name and address of consignor:.................................Name of consignee and address of the place of destination:..............(1) Chilled, frozen, shelled, cooked, prepared, preserved.(2) Registration number of lorries, railway wagons or container, flight number or name of ship.IV. Health attestationThe undersigned official inspector hereby certifies that the snails described above:(1) have been handled and, where appropriate, shelled, cooked, prepared, preserved, frozen, packaged and stored in a hygienic manner in accordance with the requirements of Chapter 3 (I) of Annex II to Directive 92/118/EEC;(2) have been the subject of an own check programme drawn up and implemented by the person responsible for the establishment in accordance with Directive 94/356/EC;(3) have undergone an official health check in accordance with Chapter V of the Annex to Directive 91/493/EEC.The undersigned official inspector hereby declares that he is aware of the provisions of Chapter 3, Part I, of Annex II to Council Directive 92/118/EEC, of the provisions of Chapters III, IV, V, VI and VII of Directive 91/493/EEC of the provisions of Chapter IX of Annex B to Directive 77/99/EEC and of the provisions of Decision 94/356/EC.Done at ..................., ....................(date)Official stamp (1)Name in capital letters and signature of official inspector (1)(1) The colour of the stamp and signature must be different from that of the other particulars in the certificate.>END OF GRAPHIC>II. Specific public health conditions applicable to trade in and imports of frogs' legs intended for human consumptionA. Without prejudice to Community, national or international provisions on the protection of wildlife, for the purposes of this Chapter, 'Frogs' legs` means the back part of the body divided by a transversal cut behind the front limbs, eviscerated and skinned, of the species Rana spp. (family Ranidae), presented fresh, frozen or processed.B. Member States must ensure that frogs' legs are traded for human consumption only if they meet the following conditions:(1) The frogs must have been slaughtered, bled, prepared and, where appropriate, chilled, frozen, processed, packaged and stored in establishments which:- meet the requirements of Article 4, point 2 of this Directive,- are approved by the competent authority in accordance with the requirements of Chapters III and IV of the Annex to Directive 91/493/EEC,- undergo monitoring by the competent authority of production conditions and health checks in accordance with Chapter V (I) (3) and (5) and (II) (3) and (4) of the Annex to Directive 91/493/EEC,- conduct own checks in accordance with the provisions of Decision 94/356/EC.(2) The frogs legs must be subjected to organoleptic checks carried out by sampling. If the organoleptic examination reveals that the frogs legs are not fit for human consumption, measures must be taken to withdraw them from the market and denature in such a way that they cannot be re-used for human consumption.(3) In addition, a special room must be set aside for the storage and washing of live frogs, and for their slaughter and bleeding. The death of frogs must only be carried out by slaughter in an approved establishment. Frogs which are found to be dead prior to slaughter must not be prepared for human consumption. The special room must meet the requirements of Chapter III, paragraph I, point 2 of the Annex to Directive 91/493/EEC and must be physically separated from the preparation room.(4) Immediately following preparation, the frogs' legs must be washed very fully in running drinking water and immediately chilled at the temperature of melting ice, frozen at a temperature of at least - 18 °C or processed.(5) Where the frogs' legs are processed, this must be carried out in accordance with the rules laid down in Chapter IV of the Annex to Directive 91/493/EEC.(6) Microbiological controlsIn accordance with the procedure laid down in Article 18 of this Directive, microbiological criteria, including sampling plans and methods of analysis, may be laid down when there is a need to protect public health.(7) The frogs' legs must be put up, packaged, stored and transported under the appropriate hygiene conditions laid down in Chapters VI and VIII of Directive 91/493/EEC.(8) The packaging and containers of frogs' legs must bear an identification mark containing the following particulars:The name of the consigning country in capitals, or the initial letter or letters of the consigning country in printed capitals, i. e.: AT, B, DK, D, EL, E, F, FI, IRL, I, L, NL, P, SE, UK followed by the approval number of the establishment, and, one of the following sets of initials: CE, EC, EF, EG, EK, EY.C. For imports:(1) The packaging and wrapping of frogs' legs must carry the name or ISO code of the country of origin and the approval number of the production establishment in indelible print.(2) The following is an example of the specimen health certificate laid down in Article 10 (2) (c) of this Directive, which must accompany every consignment of frogs' legs originating in third countries:>START OF GRAPHIC>SPECIMEN HEALTH CERTIFICATE FOR CHILLED, FROZEN OR PREPARED FROGS' LEGS ORIGINATING IN THIRD COUNTRIES AND INTENDED FOR THE EUROPEAN COMMUNITYNote to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Reference No: .........Country of dispatch: .........Competent authority: .........I. Identification of frogs' legsDescription of product:- species (scientific names): ................- state (1) and nature of treatment: .........Code No (as appropriate): ........Type of packaging: ........Number of packages: .......Net weight: ........Required storage and transportation temperature:...........II. Origin of frogs' legsName(s) and official approval number(s) of establishment(s) approved by the competent authority for export to the European Community:III. Destination of productsThe frogs' legs are dispatched from:...................(Place of dispatch)to: ..............................(Country and place of destination)by the following means of transport (2):Name and address of consignor: ........Name of consignee and address of the place of destination: ........(1) Chilled, frozen, processed.(2) Registration number of lorries, railway wagons or container, flight number or name of ship.IV. Health attestationThe undersigned official inspector hereby certifies that the frogs' legs described above:(1) originate from frogs that have been bled, prepared and, where appropriate, chilled, frozen or processed, packaged and stored in a hygienic manner in accordance with the requirements of Chapter 3 (II) of Annex II to Directive 92/118/EEC;(2) have been the subject of an own check programme drawn up and implemented by the person responsible for the establishment in accordance with Decision 94/356/EC;(3) have undergone an official health check in accordance with the relevant provisions of Chapter V of the Annex to Directive 91/493/EEC.The undersigned official inspector hereby declares that he is aware of the provisions of Chapter 3, Part II, of Annex II to Directive 92/118/EEC, of the provisions of Chapters II, IV, V, VI and VII of Directive 91/493/EEC and of the provisions of Decision 94/356/EC.Done at .................., ................(date)Official stamp (1)Name in capital letters and signature of official inspector (1)(1) The colour of the stamp and signature must be different from that of the other particulars in the certificate.`>END OF GRAPHIC>